     Case 3:17-cv-00803-CAB-WVG Document 159-2 Filed 07/17/19 PageID.5208 Page 1 of 2




 1
       Sean D. Schwerdtfeger, Esq. (SBN 179521)
 2     Catherine L. Coughlin, Esq. (SBN 295812)
       Sara K. Richards, Esq. (SBN 317603)
 3
       SCHWERDTFEGER LAW GROUP, APC
 4     501 West Broadway, Suite 2040
 5
       San Diego, CA 92101
       Telephone: (619) 595-3403
 6
       Facsimile: (619) 595-3404
 7


 8

 9                           UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11
                                  CERTIFICATE OF SERVICE
12
       CASE NAME:         United States ofAmerica for the Use and Benefit of
13
       McCullough Plumbing, Inc. v. Halbert Construction Company, et al.
14     CASENO:            3:17-cv-00803-CAB-WVG
15
       District Judge:    Hon. Cathy Ann Bencivengo Ctrm: 4C, Suite 4165
       U.S. Magistrate Judge: Hon. William V. Gallo Ctrm: Suite 2125, 2nd Fl.
16


11           I, the undersigned, declare that I am over the age of 18 and not a party to this
10     action. My business address is located at 501 W Broadway, Suite 2040, San Diego,
19     CA 92101.
20


21           I declare that on July 17, 2019, I served the following document(s)
22     -NOTICE OF CTE CAL, INC.'S FRCP RULE 50 MOTION FOR
23     JUDGMENTASAMATTEROFLAW;
24     -MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
25     FRCP RULE 50 MOTION FOR JUDGMENT AS A MATTER OF LAW;
26     via electronic mail to the addresses listed herein:
27     Ill
28     Ill


                                                  1
                                      CERTIFICATE OF SERVICE
     Case 3:17-cv-00803-CAB-WVG Document 159-2 Filed 07/17/19 PageID.5209 Page 2 of 2




 1
       Kevin T. Cauley                          Jason R . Thornton
       SCHWARZT SEMERDJIAN CAULEY               MARKS FINCH THORNTON &
 2
       & MOOT, LLP                              BAIRD, LLP
 3     101 West Broadway, Suite 810             4747 Executive Drive, Suite 700
       San Diego, CA 92101                      San Diego, CA 92121 -3 107
 4
       Tel: (619) 236-8827                      Tel: (858)737-3101
 5     Fax: (619) 236-8827                      Fax: (858)737-3101
 6
       Email: Kevin@sscmlegal.com               Email: jthomton@ftblaw.com
       kristenb@sscmlegal.com                   pmcmanus@ftb law.com
 7
       Attorneys for Plaintiff/Counter          j dawson@ftblaw.com
 8     Defendant UNITED STATES OF        Attorneys for Defendant/Counter
       AMERICA/or the Use and Benefit of Claimant/Third Party Defendant
 9
       McCULLOUGH PLUMBING, INC.,        HALBERT CONSTRUCTION
lo     and Third Party Defendant THE     COMPANY, INC., and Defendant
11
       GUARANTEE COMPANY OF              WESTERN SURETY COMPANY
       NORTH AMERICA USA
12     Charles A. Alfonzo
13     Richard J. Finn
       BURNHAM BROWN
14
       1901 Harrison Street, 14th Floor
15     Oakland, CA 94612
       Tel: (5 10) 444-6800
16
       Fax: (5 10) 835-6666
17     Email: rfinn@burnhambrown.com
18
       calfonzo@bumhambrown.com
       dj ones-wilson@burnhambrown.com
19
       Attorneys for Defendant/Counter
20     Claimant/Cross-Defendant HALBERT
21
       CONSTRUCTION COMPANY, INC.
      l 't-~~~~~~~~~~-'-~~-"-~~~~~~~~~~~~~~




22
       Dated: July 17, 2019                       Respectfully Submitted,
23

24

25
                                          By:
                                                  ~L
                                                  S    onLOChe

26

27

28




                                            2
                                  CERTIFICATE OF SERVICE
